   Case 2:18-cr-00116-MHT-WC Document 247 Filed 05/09/19 Page 1 of 1



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
     v.                             )          2:18cr116-MHT
                                    )
G. FORD GILBERT,                    )
MARTIN J. CONNORS, and              )
RANDALL M. DAVIS                    )


                                ORDER

    Upon consideration of the government’s motion to

strike    forfeiture     allegations       1    and    2    from       the

superseding    indictment     (doc. no. 69), it is ORDERED

that the motion (doc. no. 245) is granted.

    DONE, this the 9th day of May, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
